DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

The abstract of the disclosure is objected to because the abstract recites the term “disclosure” (implied phraseology).  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DEIVCE AND METHOD FOR TRANSMITTING AND RECEIVING DATA OF A PASSIVE RFID TAG IN AN ELECTROMAGNETICALLY SHIELDED HOUSING USING A TRANSCEIVER CONNECTED TO THE RFID TAG

Claim Objections
Claims 1, 2, 5, 9, 11-15, 17 and 18 are objected to because of the following informalities: 
Claims 1 and 11 contain an acronym, however does not provide the full name. If the applicant is to claim the acronym, the full name should be referenced at least once within the claims in parentheses (e.g. radio frequency identification (RFID)).
Claim 1 recites “which transceiver is configured…”.  This wording is awkward.  For examination purposes, the claim language will be interpreted as “wherein the transceiver is configured…”.

Claim 2 recites “the surrounding housing”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “a surrounding housing”.
Claim 5 recites “the same winding plane around the second coil assembly”.  There is insufficient antecedent basis for these limitations in the claim.  Suggested language is “a same winding plane around a second coil assembly”.
Claim 5 recites “the double coil from the two coil assemblies is configured”. It appears the claim language should recite “the two coil assemblies are configured” (delete “the double coil from”). 
Claim 9 recites “characterized in”.  Suggested language is “wherein”.
Claim 11 recites “a device of claim 1” and “an external receiving unit for transmitting data…”.  It appears the claim language should recite “the device of claim 1” and “the external receiving unit for transmitting data…”, respectively, for proper antecedent basis. Additionally, the claim recites “the receiving unit”.  It appears the language should be “the external receiving unit”.
Claim 13 recites “the inner coil”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “an inner coil”.
Claim 14 recites “the outer coil”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “an outer coil”.

Claims 17 and 18 recite “less that”.  Suggested language is “less than”.
Claim 17 recites “the area of the housing wall”.  There is insufficient antecedent basis for this limitation in the claim.  Suggested language is “an area of the housing wall”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a significantly lower shielding attenuation”. .The term "significantly" is a relative term which renders the claim indefinite.  The term "significantly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 4 and 7 recite “the coil assembly”.  It is unclear which coil assembly the applicant is referring to since claim 1 recites “a double coil formed by two coil assemblies”.  It is unclear if the applicant means the double coil or one of the coil assemblies.  Please clarify.  
Claim 18 recites “the remaining housing”.  However claim 15 recites “the surrounding housing”, and claim 11 recites “an electromagnetically shielded housing”. The claims require proper antecedent basis since it is unclear if these are all the same housing.  For example, it is unclear if the remaining housing is the same as the surrounding housing.  Please clarify.  For examining purposes, the claim language will be interpreted as all being the same housing.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the claim objections (where applicable) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

	Claims not specifically addressed would be allowable due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roth (US 2018/0025266) discloses a device for wirelessly transmitting and receiving data of a radio frequency identification (RFID) tag (T1) positioned in an electromagnetically shielded housing ([0028], [0029], [0037], [0038], [0041], [0042]), wherein a transmission region (space between mounting surface 15 and base of housing 11) is provided in a housing wall of the housing ([0028], Figs. 2A, 2B).
	Lieffort (US 7,421,245) teaches a dual loop antenna having an inner loop and outer loop positioned and spaced so as to reduce the number and/or size of any potential holes within the resultant electromagnetic field (col. 5, lines 31-50).
	Kodukula et al. (US 2007/0001809) teaches a method and system for reading objects having RFID tags inside metal enclosures.

Elizondo, II (US 2017/0286903) discloses RFID reader for reading items in tray pockets in a RF enabled shielded enclosure, including a transmission region (space between bottom of enclosure 120 and false bottom surface 194) is provided in a housing wall of the housing ([0108], Fig. 7).

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SUEZU ELLIS/Primary Examiner, Art Unit 2876